The court properly granted the People’s motion to consolidate indictments that separately charged criminal sale of a controlled substance in the third degree and bail jumping in the second degree (see People v Contreras, 191 AD2d 235, Iv denied 82 NY2d 716, cert denied 511 US 1040). Evidence that defendant absconded on the drug charge was admissible to show his consciousness of guilt with respect to that charge, and evidence of the drug charge was relevant to establish an element of second-degree bail jumping (see Penal Law § 215.56). Furthermore, consolidation was not unduly prejudicial. Concur — Nardelli, J.P., Saxe, Ellerin, Rubin and Friedman, JJ.